DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-26 are pending in this application.
Claims 1, 3, 5-24 and 26 are amended.
Claim 2 is cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1, 3-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: An electrostatic chuck comprising: a ceramic dielectric substrate having a first major surface for mounting a suction target and a second major surface on an opposite side from the first major surface; a base plate supporting the ceramic dielectric substrate and including a gas feed channel; and a first porous part provided at a position between the base plate and the first major surface of the ceramic dielectric substrate, the position being opposed to the gas feed channel, the ceramic dielectric substrate including a first hole part located between the first major surface and the first porous part, the first porous part including: a porous section including a plurality of pores; and a first compact section being more compact than the porous section, wherein, as projected on a plane perpendicular to a first direction from the base plate wherein, as projected on the plane perpendicular to the first direction from the base plate to the ceramic dielectric substrate, the porous section is provided around the first compact section. Claims 3-5, 10, 16-18, 20-21 are allowed based on their dependency on claim 1.
Regarding claim 6, the prior art of record in combination does not disclose the limitation: An electrostatic chuck comprising: a ceramic dielectric substrate having a first major surface for mounting a suction target and a second major surface on an opposite side from the first major surface; a base plate supporting the ceramic dielectric substrate and including a gas feed channel; a first porous part provided at a position between the base plate and the first major surface of the ceramic dielectric substrate, the position being opposed to the gas feed channel, the first porous part including a porous section including a plurality of pores, and a first compact section being more compact than the porous section, a second porous part provided between the first porous part and the gas feed channel and including a plurality of pores, the ceramic dielectric substrate including a first hole part located between the first major surface and the first porous part, -3-wherein, as projected on a plane perpendicular to a first direction from the base plate to the ceramic dielectric substrate, the first compact section is configured to overlap the first hole part, and the porous section is configured not to overlap the first hole part, and wherein an average value of a diameter of the plurality of pores provided in the second porous part is larger than an average value of a diameter of the plurality of pores provided in the porous section
Regarding claim 7, the prior art of record in combination does not disclose the limitation: An electrostatic chuck comprising: a ceramic dielectric substrate having a first major surface for mounting a suction target and a second major surface on an opposite side from the first major surface: a base plate supporting the ceramic dielectric substrate and including a gas feed channel: a first porous part provided at a position between the base plate and the first major surface of the ceramic dielectric substrate, the position being opposed to the gas feed channel, the first porous part including a porous section including a plurality of pores, and a first compact section being more compact than the porous section, a second porous part provided between the first porous part and the gas feed channel and including a plurality of pores, the ceramic dielectric substrate including a first hole part located between the first major surface and the first porous part, wherein, as projected on a plane perpendicular to a first direction from the base plate to the ceramic dielectric substrate, the first compact section is configured to overlap the first hole part, and the porous section is configured not to overlap the first hole part, -4-and wherein an average value of a diameter of the plurality of pores provided in the second porous part is smaller than an average value of a diameter of the plurality of pores provided in the porous section.
Regarding claim 8, the prior art of record in combination does not disclose the limitation: An electrostatic chuck comprising: a ceramic dielectric substrate having a first major surface for mounting a suction target and a second major surface on an opposite side from the first major surface: a base plate supporting the ceramic dielectric substrate and including a gas feed channel: a first porous part provided at a position between the base plate and the first major surface of the ceramic dielectric substrate, the position being opposed to the gas feed a second porous part provided between the first porous part and the gas feed channel and including a plurality of pores, the ceramic dielectric substrate including a first hole part located between the first major surface and the first porous part, wherein, as projected on a plane perpendicular to a first direction from the base plate to the ceramic dielectric substrate, the first compact section is configured to overlap the first hole part, and the porous section is configured not to overlap the first hole part, and wherein a variation in diameter of the plurality of pores provided in the first porous part is smaller than variation in diameter of the plurality of pores provided in the second porous part.
Regarding claim 11, the prior art of record in combination does not disclose the limitation: An electrostatic chuck comprising: a ceramic dielectric substrate having a first major surface for mounting a suction target and a second major surface on an opposite side from the first major surface: a base plate supporting the ceramic dielectric substrate and including a gas feed channel: a first porous part provided at a position between the base plate and the first major surface of the ceramic dielectric substrate, the position being opposed to the gas feed channel, the first porous part including a porous section including a plurality of pores, and a first compact section being more compact than the porous section, a second porous part provided between the first porous part and the gas feed channel and including a plurality of pores, the ceramic dielectric substrate including a first hole part located between the first major surface and the first porous part, -6-wherein, as projected on a plane perpendicular to a first direction from the base plate to the ceramic dielectric substrate, the first compact section the sparse portion includes a wall part provided between the first pore and the second pore, and in a second direction substantially orthogonal to the first direction, a minimum dimension of the wall part is smaller than a minimum dimension of the dense portion. Claims 12-15 are allowed based on their dependency on claim 11.
Regarding claim 19, the prior art of record in combination does not disclose the limitation: An electrostatic chuck comprising: a ceramic dielectric substrate having a first major surface for mounting a suction target and a second major surface on opposite side from the first major surface; a base plate supporting the ceramic dielectric substrate and including a gas feed channel; a first porous part provided at a position between the base plate and the first major surface of the ceramic dielectric substrate, the position being opposed to the gas feed channel, the first porous part comprising a first porous section including a plurality of pores; and a second porous part provided between the first porous part and the gas feed channel, the ceramic dielectric substrate including a first hole part located between the first major surface and the first porous part, the second porous part including a second porous section including a plurality of pores, and a compact section more compact than the second porous section, and as projected on a plane perpendicular to a first direction from the base plate to the ceramic dielectric substrate, the compact section being configured to overlap the first hole part, and the second porous section being configured not to overlap the first hole part.
Regarding claim 22, the prior art of record in combination does not disclose the limitation: An electrostatic chuck comprising: a ceramic dielectric substrate having a first major surface for mounting a suction target and a second major surface on an opposite side from the first major surface: a base plate supporting the ceramic dielectric substrate and including a gas feed channel: a first porous part provided at a position between the base plate and the first major surface of the ceramic dielectric substrate, the position being opposed to the gas feed channel, the first porous - 10 -part including a porous section including a plurality of pores, and a first compact section being more compact than the porous section, a second porous part provided between the first porous part and the gas feed channel and including a plurality of pores, the ceramic dielectric substrate including a first hole part located between the first major surface and the first porous part, wherein, as projected on a plane perpendicular to a first direction from the base plate to the ceramic dielectric substrate, the first compact section is configured to overlap the first hole part, and the porous section is configured not to overlap the first hole part, and wherein when a direction generally orthogonal to the first direction is taken as a second direction, the first porous part includes a first region located on the ceramic dielectric substrate side in the second direction, the ceramic dielectric substrate includes a first substrate region located on the first region side in the second direction, the first region is provided to be in contact with the first substrate region, and an average grain size in the first region is different from an average grain size in the first substrate region. Claims 23-26 are allowed based on their dependency on claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                                    Supervisory Patent Examiner, Art Unit 2839